[Free Translation from Hebrew] INDENTURE Entered into and signed in Tel Aviv on December 13, 2007 [As Amended and Restated on October 27, 2008] Between: Xfone, Inc. Registered in the State of Nevada, U.S.A. (Co. no. C23688-2000) whose address for the purposes of this Indenture will be c/o Xfone 018 Ltd. 1 Haodem St. P.O. Box 7616 Kiryat Matalon, Petach Tikva, Zip Code 49170 (c/o Adv. Alon Reisser) Tel: 03-9254452 Fax: 03-9238838 (hereinafter: the “Company”) of the first part; And between: Ziv Haft Trusts Company Ltd. Registered in the State of Nevada, U.S.A. (Co. no. C23688-2000) whose address for the purposes of this Indenture will be c/o Xfone 018 Ltd. Co. no. 513771337 of 46 Derech Menachem Begin, Tel Aviv Tel: 03-6386894 Fax: 03-6382511 (hereinafter: the “Trustee”) of the second part; Whereas: the Company’s board of directors decided on December 12, 2007 to raise funds in consideration for an issue of Series A Bonds according to the terms and conditions of this Indenture (the “Issue”); and Whereas: in the framework of the said Issue, the Company shall issue a series of Series A Bonds, as specified in Section 2 of this Indenture; and Whereas: the Series A Bonds have been rated by Midroog Ltd. (“Midroog”) with a rating of A3 and the Company represents that as of the date of this Indenture, it meets the rating terms and conditions and that it will make its best efforts to fulfill the terms and conditions determined in the rating; and Whereas: the Trustee is a company registered in Israel, limited by shares, which was incorporated in Israel pursuant to the Companies Ordinance, whose main object is occupation in trusts; and Whereas: the Trustee has represented that there is no impediment pursuant to the Securities Law, 5728-1968 or any other law to its engagement with the Company pursuant to this Indenture and that it meets the eligibility requirements and conditions prescribed by the Securities Law, 5728-1968 for serving as a trustee for the Issue of the Series A Bonds contemplated in this Indenture; and Whereas: the Company has requested that the Trustee serve as the trustee for the holders of the Series A Bonds, and the Trustee has agreed thereto, all subject to and in accordance with the terms and conditions of this Indenture; and Whereas: the Company represents that there is no impediment, pursuant to any law and/or agreement, to performing a private placement of the Series A Bonds and/or to engaging with the Trustee pursuant to this Indenture; Therefore, it has been Agreed, Represented and Stipulated between the Parties as Follows: -1- [Free Translation from Hebrew] 1. Preamble, Interpretation and Definitions 1.1 The preamble to this Indenture and the annexes attached hereto constitute a material and integral part hereof, whilst it is hereby clarified, with respect to the Third Addendum to the Indenture, that it is attached hereto on behalf of the Company only and that the Trustee does not opine on the veracity thereof. 1.2 The division of this Indenture into sections and the giving of headings to sections have been effected for purposes of convenience and orientation only and they are not to be used for the purpose of interpretation. 1.3 Anything stated in this Indenture in the plural shall also import the singular and vice versa, anything stated in the masculine gender shall also import the feminine gender and vice versa and anything stated as to a person shall also refer to a corporation, and all insofar as there is no other express and/or implied provision in this Indenture and/or the content or context does not prescribe otherwise. 1.4 In this Indenture and in the Series A Bonds, the following terms shall bear the meaning set forth alongside them, unless any other intention is implied from the content or the context: This “Indenture” or the “Indenture” This indenture, including the annexes attached hereto and which constitute an integral part hereof; “Prospectus” The Company’s prospectus which shall be published, if published, for the purpose of, inter alia, the listing of the Series A Bonds on TASE, the removal of restrictions on resale of the Series A Bonds pursuant to Section 15C of the Securities Law, 5728-1968; “Bonds” or “Series A Bonds” Registered Series A Bonds of the Company, whose terms and conditions are specified in this Indenture, which shall be issued from time to time at the Company’s sole discretion; “Trustee” Ziv Haft Trusts Company Ltd. and/or any entity that shall serve as trustee for the holders of the Series A Bonds from time to time according to this Indenture; “Register” The register of the holders of the Series A Bonds, according to the provisions of Section 7 of the First Addendum to this Indenture; “Holder of the Series A Bonds” and/or “Bondholder” A holder of a Series A Bond by a holding according to the meaning thereof in the Securities Law, although on any matter that requires the identification of a person as a holder of Series A Bonds, the definition shall include only a Registered Holder and a Non-Registered Holder; -2- [Free Translation from Hebrew] “Non-Registered Holder” The holder of an autonomous power of attorney from a transfer agent in respect of a certain number of Bonds or in respect of a certain par value amount of Bonds registered in its name in the Register (according to which the transfer agent’s proxy is not barred from exercising his discretion in the vote). “Registered Holder” A person whose name is registered in the Register at the time being, and in the event that several joint holders are registered in the Register, the joint holder registered first in the Register, with the exception of a transfer agent; “Series A Bond Certificate” A Series A Bond Certificate, in the form attached hereto as the First Addendum; “Law” or “Securities Law” The Securities Law, 5728-1968 and the regulations promulgated thereunder, as being from time to time; “Principal” The par value of the Series A Bonds; “Trading Day” A day on which transactions are performed on TASE; “Business Day” A day on which the majority of the banks in Israel are open for the performance of transactions; “TASE” The Tel Aviv Stock Exchange Ltd. ; “Consumer Price Index” (“Index”) The price index known as the “consumer price index”, including fruit and vegetables, and which is published by the Central Bureau of Statistics and Economic Research in Israel, including the said index even if published by another official body or institution and also including any other official index that shall replace it, regardless of whether or not it shall be based on the same data as the existing index. If it shall be replaced by another index to be published by such body or institution, and such body or institution shall not have determined the ratio between it and the replaced index, such ratio shall be determined by the Central Bureau of Statistics, and if such ratio shall not be determined as aforesaid, then the Trustee, in consultation with such economic experts as shall be chosen thereby, shall determine the same; “Known Index” The last known Consumer Price Index; -3- [Free Translation from Hebrew] “Base Index” The Consumer Price Index for the month of October, 2007, published on November 15, 2007; “Payment Index” The index known on the date of the making of any payment on account of the Principal or interest, although if the payment index is lower than the Base Index, the payment index will be the Base Index; “Issue” As defined in the preamble to this agreement; “Date of the Issue” December 13, 2007 2. The Issue of the Series A Bonds and the Applicability of the Indenture 2.1 The Company will issue a series of up to NIS 100,382,100 par value registered Series A Bonds, bearing annual interest at the rate of 9%. The Principal of the Series A Bonds will be paid in eight (8) equal annual installments on the 1st of December of each of the years 2008 to 2015 (inclusive). The interest in respect of the Series A Bonds will be paid in biannual installments on June 1st and December 1st of each one of the years 2008 until 2015 (inclusive). The Series A Bonds are offered at a purchase price equal to 100% of the par value thereof. The Series A Bonds are linked (Principal and interest) to a rise in the Consumer Price Index as specified in Section 4 of the terms and conditions overleaf. 2.2 The Company undertakes to pay the holders of the Series A Bonds annual interest at the rate of 9% (the “Interest for the Pre-Listing Period”). The Interest for the Pre-Listing Period shall be calculated and paid as follows: 2.2.1. The first interest payment, at the rate of 4.192%, for the period from the Date of the Issue until May 31, 2008 shall be made on June 1, 2008 (the “First Interest Period”). 2.2.2. Commencing from the second interest payment, the biannual interest payments will be at the rate of 4.5%. 2.3 Notwithstanding the aforesaid in Section 2.2 above, in the event that the Company shall list the Series A Bonds on TASE as specified in Section 2.4 of this Indenture, commencing from the date of the listing of the Series A Bonds on TASE, and insofar as the Series A Bonds shall indeed be listed on TASE, the interest rate that the unpaid balance of the Series A Bonds shall bear will be 8% (a deduction in the annual rate of 1% (calculated according to 365 days in a year) (the “Reduced Interest”) for the period that shall commence on the date of the listing of the Series A Bonds on TASE and concluding on the date of payment of the Series A Bonds. Insofar as the Series A Bonds shall be listed on TASE as aforesaid, the Company shall notify TASE regarding the effective date for a change in the interest as aforesaid, the payment date and the exact interest rate to be paid in respect of the pre-listing interest period. The listing of the Series A Bonds shall be performed shortly after the publication of a prospectus for the listing of the Series A Bonds, although in any event not before five (5) Business Days from the date of publication of such prospectus. Only a person who shall hold Series A Bonds at the end of the fourth Trading Day after the publication of the Prospectus (the “Effective Date for Payment of the Interest for the Pre-Listing Period”) will be entitled to payment of the Interest for the Pre-Listing Period, which will be paid twelve (12) days after the Effective Date for Payment of the Interest for the Pre-Listing Period. It is hereby clarified that on the date of the first interest payment which shall occur after the listing of the Series A Bonds, the Bondholders will be entitled to payment of the Reduced Interest, calculated according to the interest period that shall remain commencing from the date of the listing of the Series A Bonds until the date of the first interest payment which shall occur after the listing as aforesaid. -4- [Free Translation from Hebrew] 2.4 Listing of the Series A Bonds on TASE – On the date of issuance of the Series A bonds, they will be listed neither on TASE nor on the trading system for institutional investors operated by TASE (TACT Institutional). Immediately after the Issue, the Company shall apply to TASE to register the Series A Bonds as a “non-registered security” (“NRS”) in the TASE clearinghouse, at the Company’s discretion and subject to the provisions of any law and the TASE articles of association. The Company will notify the Trustee of the registration as a NRS, if and insofar as there shall be such registration. Any and all costs of the registration shall be borne by the Company in full, all subject to receipt of appropriate approvals of TASE and/or the TASE clearinghouse and/or another authority. The Company will be entitled to perform modifications to the Indenture and/or the Bonds, as shall be required by the Securities Authority and/or TASE and/or the TASE clearinghouse and/or another authority for the purpose of performance of the registration as a NRS, in accordance with the language that shall be agreed upon in advance and in writing with the Trustee, without the need for receipt of additional approval from the bondholders, provided that the Trustee shall be convinced that the required modification as aforesaid shall not prejudice the rights of the holders of the Series A Bonds and shall approve the modification in advance and in writing. It is hereby clarified that if the Company’s application for registration as a NRS shall be denied for any reason, this will not constitute a breach of the terms and conditions of this Indenture and the Company will act to issue Series A Bond Certificates in the name of the investors. In such a case, the Company shall pay directly to the holders of the Series A Bonds all of the interest payments in respect of the Series A Bonds by the date of the listing of the Series A Bonds on TASE as stated in this section below. Immediately after the Issue, the Company shall make its best efforts and take all of the actions that are reasonably required, subject to the provisions of any law and to the TASE rules, for the listing of the Series A Bonds on TASE such that resale restrictions pursuant to Section 15C of the Securities Law shall not apply to the holders of the Series A Bonds, no later than a period of 12 months from the Date of the Issue, namely from December 13, 2007. In any event of listing of the Series A Bonds on TASE as aforesaid, the Company shall be entitled to modify the provisions of the Indenture and the provisions of the terms of the Bonds, if an insofar as shall be required in accordance with the instructions of TASE and its directives and/or the Securities Authority and/or the American securities authority and/or another authority, all as shall be agreed with the Trustee, without the need for receipt of any approval by the Company from the holders of the Series A Bonds, provided that the Trustee shall be convinced that the required modification does not materially prejudice the rights of the holders of the Series A Bonds. It is clarified that a modification of the terms of payment of the Principal and interest, a modification of the Principal and interest payment due date (with the exception of a technical modification to the dates of payment thereof), elimination of any of the grounds for acceleration that are listed in this Indenture or elimination of any of the reports that the Company has undertaken to deliver to the Trustee in this Indenture – these will all be deemed as modifications which materially prejudice the rights of the holders of the Series A Bonds, as stated in this section, and therefore may not be modified by the Trustee other than with the consent of the holders of the Series A Bonds in a Special Resolution. The Company shall deliver to the holders of the Series A Bonds written notice of any such modification, if and to the extent performed, as early as possible after performance thereof -5- [Free Translation from Hebrew] It is hereby clarified that the holders of the Series A Bonds and the Trustee will entertain no claim against the Company or any person on behalf thereof if the Series A Bonds shall not be listed on TASE, apart from the right of the holders of the Series A Bonds to receive the Interest for the Pre-Listing Period, as defined in Section 2.2 of this Indenture, during the period in which the Series A Bonds are not listed on TASE, and except as specified in Section 2.7 below. In addition, it is hereby clarified that from the listing of the Series A Bonds forth, the Reduced Interest specified in Section 2.3 above will be the interest that shall be paid in respect of the Series A Bonds. A precondition to the Company’s obligation to act to publish a prospectus according to which the Series A Bonds will be listed on TASE is that each holder of a series A bond will deliver to the Company information as shall be reasonably required for the listing of the Series A Bonds with respect to himself and with respect to the Series A Bonds held by him, all as shall be required pursuant to any law, including by a securities authority in the U.S.A. The listing of the Series A Bonds is subject to the Company meeting TASE’s articles of association and the directives according thereto, as being from time to time. 2.5 Up until the date of listing on TASE, in any event in which due to an action initiated by the Company or for any other reason, the rating of the Series A Bonds shall have dropped from the rating given to the Series A Bonds on the date of the first allotment thereof, A3 of Midroog (or a rating parallel thereto by another rating company) to a rating of Baa1 of Midroog (or a rating parallel thereto of another rating company), the annual interest rate to be borne by the Series A Bonds shall be increased by one quarter percent (0.25%). 2.6 Immediately after the Date of the Issue, the Company shall act to register the Series A Bonds in the name of a transfer agent of MizrahiTefahotNominees Company Ltd It is hereby clarified that so long as the Series A Bonds are not listed on TASE, no transfers of the Series A Bonds shall be performed other than with the Company’s approval and only after the transferee and the transferor shall deliver to the Company, in advance and in writing, the details as shall be required for the purpose of performance of the transfer of the Series A Bonds as well as an IRS W-8BEN form, all subject to Section 2.11 below. In the framework of the details that shall be required for a transfer of the Series A Bonds, the transferee shall be required to assume the terms and conditions of this Indenture, including the terms and conditions overleaf. A transfer of the Series A Bonds without receipt of the Company’s approval as aforesaid will be null and void, shall confer upon the transferee no right vis-à-vis the Company and shall not bind the Company. 2.7 In the event that the Series A Bonds shall not be listed on TASE within 12 months from the Date of the Issue, the following provisions shall apply: 2.7.1. Within one Business Day from the conclusion of the period of twelve (12) months from the Date of the Issue, the Company shall notify the holders of the Series A Bonds (by notice to the bondholders as stated in Section 21 of the Indenture), TASE and the Trustee of the fact that the listing of the Series A Bonds on TASE has not been completed. In the foregoing notice, the Company shall also give notice of the early redemption date which will be on the first Business Day after 30 days from the date on which such notice shall have been given (the “Early Redemption Date”). -6- [Free Translation from Hebrew] 2.7.2. Each Holder of Series A Bonds will be entitled (although not obligated) to redeem the same, in whole or in part. A Holder of Series A Bonds who shall wish to redeem the same, in whole or in part, will submit written notice thereof on a form as shall be determined by the Company (the “Early Redemption Notice”), together with the bond certificate (if issued in his name) and confirmation of exemption from withholding tax, if any. 2.7.3. Commencing from the date on which the Company shall deliver notice as aforesaid regarding the date for notice of early redemption, it will be possible to deliver Early Redemption Notice, subject to the provisions below. An Early Redemption Notice of a Holder of Series A Bonds registered in his name in the Register of the Company’s bondholders shall be delivered to the Company no less than ten days prior to the early redemption date, to the registered office of Xfone 018 Ltd. or any other place of which the Company shall give notice. An Early Redemption Notice of a person holding Series A Bonds through TASE members shall be delivered to the TASE member through which he holds the Series A Bonds sought to be redeemed no less than ten Trading Days prior to the early redemption date. 2.7.4. Pursuant to the bylaws of the TASE clearinghouse, the following provisions shall apply to delivery of Early Redemption Notices: 2.7.4.1. Up to six Trading Days prior to the early redemption date, the TASE member shall submit to the clearinghouse, separately for each sub-account, a written application in which the quantity in respect of which early redemption is sought shall be specified. An early redemption application which relates to a quantity of Series A Bonds that exceeds the quantity registered to the credit of the TASE member in the sub-account to which the application relates will not be performed at all and will be returned to the sending TASE member, stating the reason therefor. -7- [Free Translation from Hebrew] 2.7.4.2. No later than the second Trading Day after the date on which the TASE member shall have submitted an application to the clearinghouse as specified in Subsection 2.7.4.1 above, the clearinghouse shall deliver to the transfer agent notice specifying the total par value of the Series A Bonds in respect of which early redemption applications were submitted, together with the confirmations of exemption from withholding tax. 2.7.4.3. No later than the second Trading Day after the date on which the clearinghouse shall have delivered notice to the transfer agent as specified in Subsection 2.7.4.2 above, the transfer agent shall deliver to the Company notice specifying the total par value of the Series A Bonds in respect of which early redemption applications were submitted, together with the confirmations of exemption from withholding tax. 2.7.5. On the date of early redemption of each applicant, the Company shall redeem the Series A Bonds in respect of which early redemption notices shall have been submitted, such that the holder of the Bonds stated shall be entitled to receive from the Company the sum of NIS 1 in respect of each NIS 1 of Bonds that shall be redeemed by the Company on the said date, linked to the Index in accordance with the provisions of this Indenture. It is hereby clarified that in addition to the provisions of Section 2.7.6 below, the Company will not pay the holders of the Series A Bonds any payment and/or any interest. 2.7.6. The interest that shall accrue in respect of the Series A Bonds from the date of the last interest payment that shall have preceded the early redemption date until the early redemption date shall be paid to the holders of the Series A Bonds who shall have chosen to perform early redemption according to this section. 2.7.7. Early Redemption Notice submitted to the Company or the TASE members may not be cancelled or modified. 2.7.8. It is hereby further clarified that a Holder of Series A Bonds who shall not deliver Early Redemption Notice to the Company, the Company shall not redeem Bonds held by him and he will continue to hold the same subject to the provisions of this Indenture. 2.8 The Company will be entitled to issue, at any time, without the need for the consent of the holders of the Series A Bonds and/or the Trustee, including a subsidiary of the Company, pursuant to the provisions of any law, additional bonds from the series of Series A Bonds, at such price and in such manner as the Company shall deem fit, including at a discount rate which is different (higher or lower) to the rate determined in the terms and conditions of the Bonds offered pursuant to this Indenture. Subject thereto, the Indenture for the Bonds will also apply in respect of any such additional bonds from the same series that shall be issued by the Company and, from the date of the issue thereof, they shall be treated as the Bonds from the same series that were initially listed. In the event of an increase in the series of Series A Bonds, the Trustee will be entitled to demand an increase to its fee, relative to the increase of the series, and the Company gives its prior consent in its engagement in this Indenture to the increase to the Trustee’s fee as aforesaid. For details regarding the tax implications in the event of an issue of additional Series A Bonds at different discount rates, the Holder of the Series A Bonds is referred to the Third Addendum to this Indenture. 2.9 The Series A Bonds shall rank pari passu among themselves in connection with the Company’s undertakings according to the Series A Bonds, and without any priority or preference of one over another. The aforesaid does not exempt the Trustee from reviewing the Issue as aforesaid, insofar as such duty is imposed on the Trustee pursuant to any law and/or constitute its prior consent to the Issue and does not derogate from the rights of the Trustee and of the meeting of the holders of the Series A Bonds according to this Indenture, including their right to accelerate the Series A Bonds as stated in Section 6 below. -8- [Free Translation from Hebrew] 2.10 The provisions of this Indenture shall apply to the Series A Bonds that shall be issued as aforesaid according to this Indenture and which shall be held, from time to time, both by buyers of the Series A Bonds and by the public, insofar as they shall be listed, unless stated otherwise. 2.11 The Issue is being performed in Israel only and is not being performed in the United States and/or to a U.S. Person as defined in Regulation S which was promulgated under the United States Securities Act of 1933 (“Securities Act”). Every buyer of the securities offered according to the Issue will declare in writing on the offer form that shall be delivered to the Company and a copy of which shall be delivered to the Trustee that he is not a U.S. Person, that he is not buying the securities offered according to the Issue for a U.S. Person and/or a person who is located in the United States, that he was not in the United States at the time that he submitted the application to buy the securities offered according to the Issue and that he is not buying the securities offered according to the Issue with the intention of performing a “Distribution” in the United States (according to the meaning of this term in the American securities laws). No person is authorized to act to sell the securities offered according to the Issue in the United States. The Series A Bonds offered according to this Indenture are not listed in the United States pursuant to the Securities Act and buyers of the Series A Bonds according to this Indenture are prohibited from offering and/or selling the same in the United States or to a “US Person” unless they shall be listed pursuant to the Securities Act or a legal opinion shall be given which shall be acceptable to the Company whereby there is an exemption from the listing requirements pursuant to the Securities Act. The Company does not undertake to list the Series A Bonds pursuant to the Securities Act. 2.12 Pursuant to the provisions of the Securities Law and Section 5 of the Securities Regulations (Details with regard to Sections 15A to 15C of the Law), 5760-2000, restrictions apply to resale of the Series A Bonds. 2.13 Deposit of Moneys with the Trustee and Release of the Issue Proceeds The moneys that the Company shall receive from the holders of the Series A Bonds in respect of the Issue of the Series A Bonds, after deduction of NIS 20,000 in respect of the Issue expenses (the “Issue Proceeds”) shall be remitted through Excellence Nessuah Brokerage Services Ltd. (the “Depositary”) to a trust account in the Trustee’s name at Bank Leumi Le-Israel Ltd. (the “Bank”), branch 812 (Migdalei Aviv), account no.: 15998/55 (the “Trust Account”). Within three days after the remittance of the Issue Proceeds, the Depositary shall deliver to the Trustee, via e-mail, a written list of the full names of the investors / bondholders who shall have paid the said moneys, while alongside the name of each investor on the list shall be stated the amount paid by him, his I.D/passport/corporation no., full address, telephone and fax no., the name of at least one contact person thereof and the e-mail address of the contact person as well as full details with respect to the bank account of every such investor (the “List of Investors”). Subject to the following provisions, the Issue Proceeds will be invested by the Trustee in interest-bearing renewable NIS deposits for a period of up to one week (and at the Company’s written request, 8 days in advance, in daily deposits) according to the conditions then accepted at the Bank, and the Trustee will instruct the Bank to remit the same, along with the yield thereon, to the Company or to other beneficiaries, at the Company’s written demand of the Trustee, within two Business Days after the Company shall have provided the Trustee with such written demand, accompanied by a written confirmation signed by the Company’s CEO and the Company’s U.S. legal counsel (whose details shall be delivered to the Trustee in advance and in writing, duly signed by the Company), stating that: -9- [Free Translation from Hebrew] 2.13.1. The Company has completed the raising of capital in the sum total of U.S. $20 million. 2.13.2. The conditions (which are unrelated to the manner of financing of the transaction) that are required for the closing of the transaction for the acquisition of the shares of NTS Communications Inc. in accordance with the provisions of the agreement for the acquisition of the shares of NTS Communications Inc. of August 22, 2007 (in this section, the “NTS Acquisition”), have been fulfilled. It is hereby clarified that the Trustee will not check the veracity of the details and the information stated in the said confirmation and that the relevant condition for remittance of the Issue Proceeds and the yield thereon as aforesaid from the Trustee to the Company / other beneficiaries is the mere receipt of such confirmation by the Trustee. Upon remittance of the Issue Proceeds and the yield thereon as aforesaid, the Company will be entitled to use the same at its sole discretion for the purpose and/or in connection with the closing of the NTS Acquisition. The aforesaid notwithstanding, in the event that the Trustee shall not receive such written confirmation, signed by the Company’s CEO and the Company’s U.S. legal counsel by March 31, 2008, the Issue pursuant to this Indenture shall be cancelled and the Trustee shall reimburse the Issue Proceeds to each investor based on the List of Investors (even if such confirmation shall be received by the Trustee after March 31, 2008 and prior to the release of the Issue moneys there from to the Investors). In addition, the Company shall pay the investors the interest and linkage differentials in respect of the pre-listing period for the period from the Date of the Issue until the reimbursement of the Principal as aforesaid. The yield on the Issue Proceeds that shall accrue in the Trust Account shall be remitted to the Company. 2.14 Provisions regarding the Management of the Trust Account 2.14.1. All of the aforesaid notwithstanding, any remittance of the moneys that shall be received in the Trust Account or part thereof and/or amounts that shall accrue in respect thereof in the account shall be after deduction of any expense, fee and/or other amount which shall be debited to the Trust Account, including any tax that shall be deducted by the Bank in which the Trust Account is maintained. 2.14.2. The Company shall provide the Trustee with any confirmation that shall be required with respect to the inapplicability of a tax liability with respect to the holding of the moneys, in whole or in part, or the deposit thereof in the Trust Account, interest or profit that shall accrue in respect thereof and the remittance thereof from the Trust Account. 2.14.3. The Company hereby confirms and undertakes that any and all moneys that shall be remitted to the Trust Account will be remitted as required by law and that the holding thereof by the Trustee and its actions in respect thereof which shall be performed pursuant to this Indenture are permitted and legitimate pursuant to any law, including U.S. laws. -10- [Free Translation from Hebrew] 2.14.4. During the trust period, the Trustee may remit amounts from moneys that shall be invested in the Trust Account in a deposit or otherwise, to a checking account to cover any liability and fee, upon the creation thereof, which shall be debited to the Trust Account. 2.14.5. At the Company’s request, the Trustee shall transfer to the Company detailed bank documents attesting to the transactions in the account. 3. Terms and Conditions of the Issue; Self Purchase 3.1 The Company shall issue the Series A Bonds under the terms and conditions as specified in this Indenture and in the Series A Bonds and shall secure the same as specified in this Indenture. 3.2 The Company reserves the right to purchase, at any time, regardless of whether on TASE, insofar as the Series A Bonds shall be listed thereon, or elsewhere, Series A Bonds at such price as it shall deem fit, without prejudice to the obligation to pay the Series A Bonds that shall be held by others who are not the Company. The Series A Bonds that shall be purchased by the Company shall be cancelled and delisted from TASE, insofar as they shall be listed thereon, and the Company will not be entitled to reissue the same. A subsidiary of the Company or of controlling shareholders of the Company and/or a company controlled by the controlling shareholders of the Company and/or of another entity affiliated with the Company and/or with the controlling shareholders thereof, apart from the Company itself (an “Affiliated Corporation”) may purchase and/or sell Bonds, from time to time, either on TASE or elsewhere, including by way of an issue, by the Company, of bonds at such price as it shall deem fit, and to sell the same accordingly. In the event of such a purchase and/or sale, the Company shall release an immediate report thereon and shall deliver notice to the Trustee. The immediate report and the notice as aforesaid will include reference to the quantities and prices that were purchased and/or sold by the Affiliated Corporation, as the case may be. The Bonds that shall be held as aforesaid by an Affiliated Corporation shall be deemed as an asset of the Affiliated Corporation and will not be delisted from TASE, other than subject to TASE rules. However, so long as the Bonds shall be held by the Affiliated Corporation, they shall confer no voting rights on their holders at the general meeting of the bondholders nor be taken into account for the purpose of determination of the presence of a legal quorum. At the time of holding of a meeting of the holders of the Series A Bonds, the Trustee will examine the existence of conflicting interests of the holders of the Series A Bonds, according to the circumstances of the matter. The Company and the Trustee will act to convene class meetings of the holders of the Series A Bonds pursuant to the provisions of any law, the binding precedent, the provisions of the Securities Law and the regulations and directives that shall be promulgated thereunder, as the Trustee shall instruct. In the event of the holding of class meetings, approval of a resolution requires its approval by each one of the class meetings that shall be convened and by the meeting of all of the holders of the Series A Bonds, and all by the majority required according to the provisions of this Indenture, including the annexes hereto. The Trustee may, at its sole discretion, determine that such a meeting not be convened. -11- [Free Translation from Hebrew] 4. Undertakings of the Company and Securing the Series A Bonds The Company hereby undertakes to pay any and all Principal and interest amounts (including arrears interest, insofar as applicable) which shall be payable according to the terms and conditions of the Series A Bonds and to fulfill all of the remaining conditions and undertakings imposed thereon according to the terms and conditions of the Series A Bonds and according to this Indenture. The Company’s undertaking to pay the Series A Bonds (Principal, interest and linkage differentials) is not secured by any pledge or collateral. For the avoidance of doubt it is clarified that the Trustee is under no duty to examine, and in practice the Trustee has not examined, the need for the provision of securities to secure the payments to the bondholders. In its engagement in this Indenture, and in the Trustee’s agreement to serve as trustee for the bondholders, the Trustee does not opine, either explicitly or implicitly, on the Company’s ability to meet its undertakings to the bondholders. The aforesaid does not constitute prior consent on the part of the Trustee to such actions nor does it derogate from the Trustee’s duties pursuant to law and/or the Indenture, including the Trustee’s duty (insofar as the Trustee is subject to such a duty pursuant to any law) to examine the effect of changes in the Company from the Date of the Issue forth, insofar as they serve to have an adverse effect on the Company’s ability to meet its undertakings to the holders of the Series A Bonds. The aforesaid does not derogate from the Trustee’s duties pursuant to law and/or the Indenture. 5. Early Redemption Insofar as the Series A Bonds shall be listed on TASE: Should TASE decide to delist the Series A Bonds in circulation due to the fact that the value of the public holdings thereof has dropped below the minimal amount determined in the TASE directives regarding delisting, the Company shall not perform immediate redemption of the Series A Bonds, although the Series A Bonds will be delisted from TASE and the holders thereof will be subject to the tax implications deriving therefrom. -12- [Free Translation from Hebrew] 6. Acceleration 6.1 Upon the occurrence of one or more of the instances listed below, the provisions of Section 6.2 below shall apply: 6.1.1. If the Company shall not pay any amount that shall be due therefrom in connection with the Bonds within 14 days after its payment due date. 6.1.2. If a temporary or permanent liquidator shall be appointed by a court or a valid resolution shall be adopted for dissolution of the Company or a stay of proceedings ordered (with the exception of dissolution for the purposes of a merger with another company and/or a restructuring of the Company) and such appointment or resolution shall not be cancelled within 60 Business Days from the date of the issue thereof. 6.1.3. If an attachment shall be imposed on the Company’s material assets, in whole or in material part, and the attachment shall not be removed within 60 days. 6.1.4. An act of realization of a pledge and/or execution shall be performed against a material asset of the Company, in whole or in material part, which act shall not be cancelled within 90 days. 6.1.5. If a temporary or permanent receiver shall be appointed for the Company and/or its assets, in whole or in material part, which appointment shall not be cancelled within 60 days. 6.1.6. If the Company shall discontinue engagement in and/or management of its business, as being from time to time and/or shall give notice of its intention to discontinue engagement in and/or management of its business, as being from time to time. 6.1.7. If the Company shall discontinue the Series A Bond payments (Principal and/or interest) and/or shall give notice of its intention to discontinue the Series A Bond payments (Principal and/or interest) and/or there is a substantial concern that it shall discontinue the Series A Bond payments (Principal and/or interest). 6.1.8. In the event that the Company shall be liquidated or erased for any reason. 6.1.9. In the event that the Company shall breach or fail to fulfill a material undertaking or condition included in the Bonds or the Indenture and the Company shall not have fulfilled such undertaking or condition within 15 Business Days from the date on which the Trustee shall have given it written warning thereof. 6.1.10. If holders of pledges on the Company’s property shall realize the pledges that they have on material assets of the Company. 6.1.11. So long as the Series A Bonds shall not have been listed on TASE – if the rating of the Series A Bonds shall have dropped to the rating of Baa2 of Midroog (or a rating parallel thereto by another rating company) or a lower rating. -13- [Free Translation from Hebrew] 6.1.12. So long as the Series A Bonds shall not have been listed on TASE – if the Company shall issue additional Series A Bonds and/or bonds from other series, in a manner that shall cause a drop in the rating of the Series A Bonds to a rating lower than A3 of Midroog (or a rating parallel thereto by another rating company). 6.1.13. So long as the Series A Bonds shall not have been listed on TASE – if the Series A Bonds shall cease to be rated for a period of over 30 days. For the avoidance of doubt, it is clarified that in the event that the Series A Bonds shall be rated by several companies, for the purposes of this section, cessation of rating means cessation of rating by all of the rating companies. 6.1.14. From the date of the remittance of the Issue Proceeds to the Company according to the provisions of Section 2.13 of this Indenture until the listing of the Series A Bonds on TASE, in the event that the Company shall not be the controlling shareholder of NTS (either directly or indirectly). For this purpose, “control” is as defined in the Securities Law. 6.1.15. In the event that the Bank shall have accelerated credit in a material amount due to a breach of an undertaking of the Company thereto or in instances in which bonds from other series (insofar as such series shall be issued) of the Company shall be accelerated in the future. 6.1.16. So long as the Series A Bonds shall not have been listed on TASE – in the event that Mr. Guy Nissenson shall cease to serve as president and CEO of the Company. 6.1.17. Failure to publish financial statements within 45 days from the date determined therefor in the U.S. laws (and if the Company shall have received an extension from a competent authority – within 45 days from the end of the extension period). 6.1.18. So long as the Series A Bonds shall not have been listed on TASE – if the Company shall cease to be a company whose securities are held by the public. 6.1.19. So long as the Series A Bonds shall not have been listed on TASE – if the debt to EBITDA ratio shall exceed 4. For this purpose, “EBITDA” means the Company’s earnings before financing expenses, taxes, depreciation and amortization and other expenses / revenues, all according to the Company’s financial statements for such period, audited by the Company’s auditors and approved by the Company’s board of directors. The EBITDA shall be calculated on the basis of the Company’s two quarterly financial statements in which the financial results of NTS shall have been consolidated throughout the period of the statement. 6.1.20. If the Company shall distribute a dividend to its shareholders such that the Company's equity to balance sheet ratio shall drop below 25% (for this purpose, the “Company’s balance sheet” is the sum total of the Company’s assets). -14- [Free Translation from Hebrew] 6.1.21. Upon the occurrence of any other event which, in the opinion of the Trustee, materially prejudices the rights of the holders of the Series A Bonds. For the purposes of this section “a material part of the Company’s assets” is a part of the Company’s assets, whose book value exceeds 40% of the Company’s total assets. 6.2 Upon the occurrence of any of the events specified in Sections 6.1.1 to 6.1.21 (inclusive) above: 6.2.1. The Trustee will be obligated to summon a meeting of the holders of the Series A Bonds, except upon the occurrence of the events specified in Sections 6.1.11 and 6.1.16, in which case the Trustee will be entitled (although not obligated) to summon such a meeting and holders of the Series A Bonds that hold at least ten percent (10%) of the par value of the unpaid balance of the Principal of the Series A Bonds in circulation will be entitled (although not obligated) to summon a meeting of the bondholders. The date of convening of which will be 30 days after the date of the summoning thereof (or earlier in accordance with the provisions of Section 6.2.4 below). The agenda of such meeting shall include a resolution regarding the acceleration of the entire unpaid balance of the Series A Bonds due to the occurrence of any of the events specified in Sections 6.1.1 to 6.1.21 (inclusive) above. 6.2.2. In the event that by the date of convening of the meeting, any of the events specified in Sections 6.1.1 to 6.1.21 (inclusive) above shall not have been cancelled, removed or ceased, and a resolution at the meeting of the bondholders as aforesaid shall have been adopted as a Special Resolution (as defined in the Second Addendum hereto), the Trustee will be obligated, within a reasonable time, to accelerate the entire unpaid balance of the Series A Bonds, provided that it shall have given the Company written warning of 7 Business Days before approaching the courts for enforcement of the acceleration. 6.2.3. A copy of the notice summoning the meeting as aforesaid shall be sent to the Company by the Trustee immediately upon publication of the notice, and will constitute an advance written warning to the Company of its intention to act as aforesaid. 6.2.4. The Trustee may, at its discretion, shorten the timeframe stated above in the event that the Trustee shall be of the opinion that any delay in acceleration of the Company’s debt shall risk the rights of the holders of the Series A Bonds. Prior notice on the matter as aforesaid shall be delivered to the Company simultaneously with an immediate acceleration of the Series A Bonds. 6.2.5. The Trustee will be responsible for reporting to the holders of the Series A Bonds on the occurrence of any of the events specified in Sections 6.1.1 – 6.1.21 (inclusive), either by virtue of public announcements released by the Company or in accordance with the Company’s notice which shall be sent thereto according to the terms and conditions of the Indenture, shortly after the event shall have been brought to its attention and/or it is informed thereof. -15- [Free Translation from Hebrew] 7. Claims and Proceedings by the Trustee 7.1 Without derogating from any other provision of the Indenture, the Trustee will be entitled, at the discretion thereof, to institute against the Company any such proceedings, including legal proceedings, as it shall deem fit and subject to the provisions of any law, for the purpose of enforcement of the Company’s undertakings pursuant to the Indenture and for the exercise of the rights of the holders of the Series A Bonds pursuant to the Indenture. The Trustee will notify the Company in writing of its intention to institute proceedings as aforesaid 14 days before the institution thereof, insofar as possible. 7.2 Subject to the provisions of Section 20 below (“Indemnification of the Trustee”), the Trustee will be obligated to act as stated in Section 7.1 above if it shall be required to do so by a Special Resolution adopted at the general meeting of the holders of the Series A Bonds by a majority of 75% of the participants in the vote. Subject to the Trustee’s right to move the appropriate court for instructions on the matter. 7.3 The Trustee is entitled, prior to instituting proceedings as aforesaid, to convene a meeting of the holders of the Series A Bonds in order that the bondholders shall decide, by a Special Resolution, which proceedings to institute for the exercise of their rights pursuant to the Indenture. In addition, the Trustee will be entitled to reconvene meetings as aforesaid for the purpose of receiving instructions on any matter relating to the management of the proceedings as aforesaid. 7.4 Subject to the provisions of this Indenture, the Trustee is entitled, although not obligated, to convene, at any time, a general meeting of the holders of the Series A Bonds in order to deliberate and/or receive its instructions on any matter relating to the Indenture. 7.5 The Trustee is entitled, although not obligated, at the sole discretion thereof, to delay the performance of any action thereby pursuant to the Indenture, for the purpose of approaching the meeting of the holders of the Series A Bonds and/or the Court until it shall receive instructions from the meeting of the holders of the Series A Bonds and/or instructions from the Court on how to act. The general meeting of the holders of the Series A Bonds and/or the Court, as the case may be, shall be approached without delay and on the first reasonably possible date, provided that the delay of the proceedings will not jeopardize the rights of the holders of the Series A Bonds. 7.6 For the avoidance of any doubt, it is hereby clarified that none of the provisions specified above serve to prejudice and/or derogate from the Trustee’s right, hereby conferred thereon, to move the courts, at the sole discretion thereof, also before the Series A Bonds shall be accelerated, to issue any order with regard to the trust affairs. 8. Distribution of the Revenues Any and all revenues that shall be received by the Trustee as a consequence of proceedings that it shall institute, if any, against the Company, shall be held thereby in escrow and shall be used thereby for the following purposes and according to the following priority: First, for payment of the expenses, payments, levies and liabilities incurred by the Trustee, imposed thereon or caused incidentally to or as a consequence of actions for performance of the trust or otherwise in another connection with the terms and conditions of this Indenture, including its fee; second – in order to pay the holders of the Series A Bonds the interest arrears due to them according to the terms and conditions of the Series A Bonds, pari passu and relative to the amount of the interest in arrears that is due to each one of them, without preference or priority in respect of any of them; third – in order to pay the holders of the Series A Bonds the Principal amounts due to them according to the Series A Bonds that are held by them, pari passu, regardless of whether or not the Principal amounts shall have been due and payable and proportionately to the amounts due to them, without any preference in connection with the precedence of time of issue of the Series A Bonds by the Company or otherwise, and the Trustee will pay the surplus, if any, to the Company or its substitutes. Payment of the amounts by the Trustee to the holders of the Series A Bonds is subject to the prior rights of other creditors of the Company, if any. -16- [Free Translation from Hebrew] 9. Authority to Delay Distribution of Moneys 9.1 The provisions of Section 8 above notwithstanding, in the event that the monetary amounts that shall be received as a consequence of the institution of the foregoing proceedings that shall be distributable at any time, as stated in the said section, shall be less than the sum of one million (1,000,000) NIS, the Trustee will not be obligated to distribute the same and will be entitled to invest the said amount, in whole or in part, in the investments permitted pursuant to this Indenture, and to substitute these investments from time to time with other permitted investments, all as it shall deem fit. 9.2 When the foregoing investments, including the profits thereon, together with additional moneys that shall come into the Trustee's hands for the purpose of payment thereof to the holders of the Series A Bonds, if any, shall reach an amount that shall be sufficient to pay at least ten percent of the unpaid balance of the Principal of the Series A Bonds and the interest, the Trustee shall pay the same to the holders of the Series A Bonds as stated in Section 8 above. 9.3 The Trustee will be entitled to decide, and will be obligated to do so if demanded by the holders of the Series A Bonds by a Special Resolution, upon the distribution of the moneys in its hands, even if the amount thereof shall be less than 10% of the unpaid balance of the Principal of the Series A Bonds and the interest. 10. Notice of Distribution and Deposit with the Trustee 10.1 The Trustee shall notify the holders of the Series A Bonds of the date and place at which any of the payments mentioned in Section 8 and 9 above shall be made by prior notice of 14 days which shall be delivered in the manner determined in Section 21 below. After the date determined in the notice, the holders of the Series A Bonds will be entitled to interest in respect thereof according to the rate determined in the Series A Bonds only on the balance of the Principal amount (if any) after deduction of the amount that was paid or for payment as aforesaid. 10.2 Any amount that is due to a Holder of the Series A Bonds that is not actually paid for a reason that is not dependent upon the Company, while the Company was prepared to pay the same, will cease to bear interest and linkage differentials from the date scheduled for payment thereof, and the Holder of the Series A Bond will only be entitled to those amounts to which he was entitled on the date scheduled for payment of the said payment on account of the Principal, interest and linkage differentials. 10.3 The Company will deposit with the Trustee, within 15 days from the date scheduled for the said payment, the amount of the payment that shall not have been paid for a reason that is not dependent upon the Company, and such deposit shall be deemed as payment of said payment, and in the event of payment of everything due in respect of the Series A Bond, also as redemption of the Series A Bond. -17- [Free Translation from Hebrew] 10.4 The Trustee will invest any such amount in the framework of trust accounts in its name and to the order thereof to the credit of such bondholders, in investments permitted according to the Indenture and pursuant to the laws of the State of Israel, all as the Trustee shall deem fit and subject to the provisions of the Law. Should the Trustee do so, it shall not be liable to the entitled persons in respect of such amounts other than for the proceeds that shall be received from realization of investments, after deduction of the expenses associated therewith. The Trustee shall hold the said amounts and invest the same in the foregoing manner up until the end of one year from the final redemption date of the Series A Bonds. After this date, the Trustee will return the amounts that shall have accrued in its hands, including profits deriving from the investment thereof, to the Company which shall hold these amounts in escrow for the holders of the Series A Bonds. 10.5 The Trustee will remit moneys to every Holder of a Series A Bond for whom amounts and/or moneys due to the holders of the Series A Bonds shall have been deposited with the Trustee, out of such moneys that shall have been deposited as aforesaid, against presentation of such proof, as shall be required by the Trustee to the full satisfaction thereof, of the holder’s entitlement to the moneys. 11. Receipt from the Holders of the Series A Bonds 11.1 A receipt from a Holder of the Series A Bonds in respect of the Principal and interest amounts that shall have been paid thereto by the Trustee in respect of the Series A Bond shall absolutely release the Trustee with respect to payment of the amounts stated therein. 11.2 The moneys distributed according to the provisions of Section 10 above shall be deemed as made on account of the payment. 12. The Company’s Undertakings to the Trustee The Company hereby undertakes, vis-à-vis the Trustee, so long as the Series A Bonds shall not have been paid, as follows: 12.1 To give and instruct its auditors to give the Trustee and/or persons on its behalf, any document or information regarding the business and/or assets of the Company that shall reasonably be required for the protection of the holders of the Series A Bonds. 12.2 To maintain orderly books of account in accordance with GAAP. To keep the books and documents serving as authorities therefor (including deeds of pledge, mortgage, accounts and receipts) and also to enable the Trustee and/or any person who the Trustee shall appoint in writing for this purpose, to inspect any book and/or document and/or approval as aforesaid at any reasonable time. The Trustee hereby undertakes to keep any information that is given as aforesaid confidential, except for the purpose of transferring information to a meeting of the holders of the Series A Bonds for the adoption of a resolution relating to their rights pursuant to the Series A Bonds or for the provision of a report on the condition of the Company. 12.3 To notify the Trustee, immediately upon learning thereof, of any instance in which a material attachment shall have been imposed on its assets, and of any instance in which a receiver shall have been appointed for its assets, in whole or in part, and also to immediately take, at its expense, any and all reasonable measures required for the removal of such material attachment or cancellation of the receivership. -18- [Free Translation from Hebrew] 12.4 To invite the Trustee to its general meetings (either annual general meetings or special general meetings of the Company’s shareholders) without granting the Trustee a voting right at such meetings. 12.5 To immediately notify the Trustee, in writing, of the occurrence of any of the events specified in Section 6.1 above, insofar as the Company is aware of the occurrence of such event. 12.6 The Trustee hereby undertakes to keep any information that shall be given thereto as aforesaid confidential, except for the purpose of transferring information to a meeting of the holders of the Series A Bonds for the adoption of a resolution relating to their rights pursuant to the Series A Bonds or for the provision of a report on the condition of the Company. 12.7 To arrange that so long as the Series A Bonds shall not have been paid in full, they shall continue to be rated by a rating company, to which end the Company undertakes to pay all of the payments and to cooperate with the rating company as aforesaid. 12.8 To deliver to the Trustee any information that the Company shall deliver to the rating company. 12.9 To deliver to the Trustee, no later than 30 days after the date of this Indenture, a payment schedule for payment of the Bonds (Principal and interest) in an Excel file. 12.10 To deliver to the Trustee any additional information at the Trustee’s reasonable demand that is required for the purpose of fulfillment of the Trustee’s duties, for the protection of the rights of the holders of the Series A bonds. 12.11 To carry out any reasonable instruction of the Trustee that is intended to protect, according to the provisions of this Indenture, the rights of the holders of the Series A Bonds. 13. Additional Undertakings If and insofar as the Series A Bonds shall be accelerated, as defined in Section 6 above, the Company shall perform, from time to time and at any time that it shall be demanded to do so by the Trustee, any and all reasonable actions in order to enable the exercise of all of the authorities vested in the Trustee, and the Company shall perform the following actions in particular: 13.1 Make such declarations and/or sign any such documents and/or perform and/or arrange for the performance of any such actions as are necessary and/or required by law in order to give effect to the exercise of the authorities, powers and authorizations of the Trustee and/or its representatives. 13.2 Give any such notices, orders and instructions as the Trustee shall deem to be beneficial and shall demand. 13.3 For the purposes of this section, written notice signed by the Trustee confirming that an action that is demanded thereby, in the framework of its authorities, is a reasonable action, shall constitute prima facie evidence thereof. -19- [Free Translation from Hebrew] 14. Representatives The Company hereby irrevocably appoints the Trustee as its representative, to execute and perform, on its behalf and in its stead, all of the actions that it shall be obligated to perform according to the terms and conditions included in this Indenture, and generally to act on its behalf in relation to actions that the Company is obligated to perform according to this Indenture and shall not have performed or to perform part of the authorities vested therein, and to appoint any other person, as the Trustee shall deem fit, to perform the duties thereof pursuant to this Indenture, subject to the Company not having performed the actions that it is obligated to perform pursuant to the terms and conditions of this Indenture within a reasonable period of time, according to the determination of the Trustee, from the date of the Trustee’s demand, provided that it shall have acted reasonably. An appointment pursuant to this section does not serve to obligate the Trustee to take any action and the Company and the holders of the Series A Bonds hereby exempt the Trustee in advance in the event that it shall not take, by virtue of the said power of attorney, any action and/or shall not timely and/or correctly perform the same. In addition, the Company and the holders of the Series A Bonds hereby waive in advance any claim against the Trustee and/or its agents in respect of any damage that is caused and/or may be caused thereto, either directly and/or indirectly, due to the actions and/or omissions of the Trustee as stated in this section, provided that its actions and/or omissions shall not have been performed maliciously and/or negligently and that it shall have acted in good faith. 15. Other Agreements Subject to the provisions of the Law and the restrictions imposed upon the Trustee by law, neither the fulfillment of the Trustee’s duties pursuant to this Indenture nor its mere status as a trustee shall serve to prevent it from engaging with the Company in different contracts or from performing transactions therewith in the ordinary course of its business. 16. Reporting by the Trustee The Trustee shall, every 12 months from the date of this Indenture and up until payment of the Bonds, draw up an annual report on the trust affairs (hereinafter: the “Annual Report”). The Annual Report shall include a specification of the following matters: 16.1 A current specification of the trust affairs in the previous year. 16.2 A report on irregular events in connection with the trust which shall have occurred during the previous year. The holders of the Series A Bonds will be entitled to inspect the Annual Report at the Trustee’s offices during accepted working hours and will be entitled to receive a copy of the report upon request. The Trustee will deliver notice to the holders of the Series A Bonds of the date of submission of the report, as stated in Section 21 below or in an immediate report which shall be issued by the Company at the Trustee’s request. In the event that the Trustee shall learn of a material breach of this Indenture on the part of the Company, it shall notify the holders of the Series A Bonds of the breach and of the steps that it shall have taken to remedy the same or to fulfill the undertakings of the Company, as the case may be. 17. The Trustee’s Fee and Coverage of Expenses The Company shall pay the Trustee a fee for its services in accordance with this Indenture as specified below: 17.1 For the first trust year or part thereof, within one Business Day after publication of the results of the Issue, NIS 30,500. -20- [Free Translation from Hebrew] 17.2 For each of the years commencing from the second year (namely commencing from the end of 12 months from the Date of the Issue) in which there shall be Series A Bonds that shall still not have been paid, the sum of NIS 22,000, positively linked to the Consumer Price Index known on the Date of the Issue (hereinafter: the “Annual Fee”). The Annual Fee will be paid to the Trustee at the start of each trust year, after receipt of prior notice from the Trustee regarding the next payment. The Annual Fee shall be paid to the Trustee in respect of the period up until the end of the trust period pursuant to the terms and conditions of this Indenture, even if a receiver and/or managing receiver shall be appointed for the Company and/or if the trust pursuant to this Indenture shall be managed under the court’s supervision. 17.3 In the event that the Trustee’s office shall expire, as stated in Section 24 below, the Trustee will not be entitled to payment of its fee commencing from the date of expiration of its office. In the event that the Trustee’s office shall expire in the course of the trust year, the fee that shall have been paid in respect of the months in which the Trustee shall not have served as trustee for the Company shall be returned. The provisions of this Subsection 17.3 will not apply in respect of the first trust year. 17.4 In addition, the Trustee shall be entitled to reimbursement of the reasonable expenses that it shall incur in the framework of fulfillment of its duties and/or by virtue of the authorities granted thereto pursuant to this Indenture, including in respect of announcements in newspapers, provided that in respect of expenses for an expert opinion, as specified in Section 18 below, and insofar as possible also in respect of expenses for announcements in newspapers in an amount that exceeds NIS 5,000, the Trustee shall give prior notice of its intention to obtain an expert opinion. 17.5 In the event that the Trustee will be required to take part in discussions with the Securities Authority in connection with the listing of the Series A Bonds according to the Prospectus, the Trustee will be entitled to payment according to the working hours that shall be devoted to this matter thereby. 17.6 In addition, and without prejudice to the generality of the provisions of this Section 17, the Trustee will be entitled to an additional payment on the basis of working hours in respect of: 17.6.1. Actions that derive from a breach of this Indenture by the Company; 17.6.2. Actions in connection with immediate acceleration of the Series A Bonds; 17.6.3. Special actions required or needed to be performed for the purpose of fulfillment of its duties pursuant to this Indenture in connection with a potential risk to the rights of the holders of the Series A Bonds, including any action according to Sections 6 and 7 above; 17.6.4. Special work (such as, although not only, work that is required due to a restructuring of the Company) or work due to the need to perform additional actions for the purpose of fulfillment of its duties as a reasonable trustee, due to a future modification of the laws and/or regulations and/or other binding instructions that shall apply in connection with the Trustee's actions and its responsibility according to this Indenture. 17.6.5. Actions in connection with the examination, enforcement, registration and cancellation etc. of the undertakings that the Company shall assume or that shall be assumed by any person on its behalf or therefor in the future, including collateral. -21- [Free Translation from Hebrew] 17.6.6. The Trustee will update the Company, insofar as possible 14 days in advance and in writing, of any expense as aforesaid in an amount higher than NIS 5,000 as well as regarding the sum of the annual expenses if the aggregate sum thereof is higher than NIS 10,000. 17.7 It is hereby agreed between the parties that the Trustee will be entitled to a fee in the sum of U.S. $150 for every working hour in respect of any part of its salary that is paid on the basis of working hours. 17.8 In addition, the Trustee will be entitled to an additional fee in the sum of NIS 1,000 (with the Company’s approval) for any annual shareholders’ meeting or meeting of the holders of the Series A Bonds in which the Trustee shall take part. 17.9 V.A.T., if applicable, shall be added to the payments due to the Trustee pursuant to the provisions of this section and shall be paid by the Company. 18. Special Powers The Trustee shall be entitled to deposit any and all notes and documents attesting to, representing and/or establishing its right in connection with any asset then in its hands, in a safe and/or elsewhere according to its choice, with any banker and/or any banking company and/or with an attorney. If the Trustee does so, it shall not be liable for any loss or damage caused in connection with such deposit, provided that the Trustee shall have acted in good faith and unless the Trustee shall have acted negligently or maliciously. The Trustee may, in the context of performance of the Trustee affairs pursuant to the Indenture, act according to its opinion and/or upon the advice of any attorney, an accountant, appraiser, assessor, surveyor, broker or other expert, whether such opinion and/or advice shall have been prepared at the Trustee’s request and/or by the Company, and the Trustee shall not be liable for any loss or damage caused as a result of any act and/or omission performed thereby based on such advice or opinion, provided that the Trustee shall have acted in good faith and unless the Trustee shall have acted negligently or maliciously. Any such advice and/or opinion may be given, sent or received by letter, telegram, facsimile and/or any other electronic means for the transfer of information, and the Trustee shall not be liable for acts performed based on advice and/or an opinion or information transferred in one of the said manners, notwithstanding any errors having befallen the same and/or their having been inauthentic, provided that the error could not have been discovered by reasonable examination and further provided that the Trustee shall have acted in good faith and unless the Trustee shall have acted negligently or maliciously. The Trustee shall not be obligated to inform any party of the execution of the Indenture, and it may not intervene in any form or manner in the management of the Company’s business or affairs, other than pursuant to the powers conferred upon the Trustee in the Indenture. The Trustee shall exercise the powers, authorities and authorizations granted thereon by the Indenture with loyalty and at its sole discretion, and will not be liable for any damage caused by an error in such discretion, provided that the Trustee shall have acted in good faith and unless the Trustee shall have acted in negligence or malice. 19. Authority of the Trustee to Employ Agents The Trustee may appoint agent/s to act in its place, whether an attorney or otherwise, in order to take or to participate in the taking of special actions required in relation to the trust and, without derogating from the generality of the aforesaid, instituting legal proceedings. The Trustee may also pay on the Company’s account the reasonable fees of any such agent and the Company shall reimburse to the Trustee, immediately upon its first demand, any such expense. The Trustee hereby undertakes to do all it can in order to give to the Company a prior notice of the appointment of such agents and to obtain its prior approval for such appointment, to the extent possible. -22- [Free Translation from Hebrew] The Trustee shall, to the extent possible, consult with the Company and try, to the extent possible, to take into consideration the Company’s position. The Trustee may at any time delegate any and all of the trusts, powers, authorizations and authorities vested therein hereunder to other person or persons and any such delegation shall be made according to the terms and conditions (including the authority of an agent to appoint agent) that the Trustee shall deem fit, provided, however, that such delegation of powers may not release the Trustee from any liability to which it would have been subject if the delegation of powers had not occurred. 20. Indemnification of the Trustee The Trustee will be entitled to receive indemnification from the Series A Bondholders or from the Company, as the case may be, in respect of any damage and/or loss and in respect of reasonable expenses that it has incurred in connection with actions that it performed by virtue of its duty according to the terms and conditions of the Indenture or upon the demand of the Series A Bondholders, provided that: [a] It will not be entitled to demand the indemnification in advance in respect of a matter that cannot be postponed. [b] The Trustee shall be entitled to indemnification in respect of liability in torts to be charged to the Trustee, according to a final judgment or according to a closed settlement vis-à-vis a third party that is not a Bondholder, subject to that . [c] The Trustee shall have acted in good faith and such action was taken in the context of fulfillment of its duties. Without prejudice to the compensation rights available to the Trustee pursuant to the law and/or the Company’s obligations according hereto, the Trustee, its attorney, manager, agent or other person appointed by the Trustee in accordance herewith will be entitled to receive indemnification out of the funds that shall be received by the Trustee from the proceedings that it initiated and/or in another manner according hereto, in relation to the Trustee’s fees and to undertakings that they assumed in relation to the reasonable expenses that they incurred incidentally to performance of the trust or in connection with such actions which, in the opinion thereof, were required for performance of the aforesaid and/or in connection with exercise of powers and authorizations available by virtue hereof as well as in association with all types of legal proceedings, opinions of attorneys and other experts, negotiations, disputes, expenses, claims and demands in relation to any matter and/or thing done and/or not done in any manner in relation to the aforesaid, and the Trustee will be entitled to withhold the moneys in its possession and to pay the sums necessary for the payment of the said indemnification therefrom. Whenever the Trustee shall be obligated, according to the terms and conditions of the Indenture and/or pursuant to a statute and/or an instruction of a competent authority and/or any law and/or upon the demand of the Series A Bondholders and/or upon the demand of the Company, to take any action, including, but not only, initiation of proceedings or the filing of claims upon the demand of the Series A Bondholders, as stated in the Indenture, the Trustee will be entitled to abstain from taking any such action until it shall receive, to its satisfaction, a letter of indemnification and/or bank guarantee and/or payment in kind from the Series A Bondholders or any thereof – from the Company or from any other person that shall be acceptable to the Trustee, in respect of any liability for damage and/or expenses that may be caused to both or anyone of the Trustee and the Company due to the performance of the said action. The aforesaid is with the exception of under circumstances in which an urgent action is required, that abstention from performance of which before receipt of a letter of indemnification as aforesaid will cause damage and/or loss to the Series A Bondholders and/or the Company. The aforesaid notwithstanding, in the event that it shall be required to initiate or take such proceedings or actions, the Company will deposit with the Trustee an amount that shall be determined by the Trustee as the projected amount of the Trustee’s expenses in association with the same. In the event that the Company shall not deposit the said sum on the date on which it is requested to do so by the Trustee, and in the opinion of the Trustee, the Company’s ability to cover the expenses involved in the initiation of proceedings or taking of actions by the Trustee is doubtful, the Trustee will immediately convene a meeting of the Series A Bondholders in order to confirm their responsibility for covering the expenses involved in the proceedings or actions that the Trustee shall initiate or take. In the event that the Series A Bondholders shall refuse to bear such expenses or abstain from giving a specific approval thereto, the Trustee shall be under no duty to initiate such proceedings or take such actions. -23- [Free Translation from Hebrew] If the Trustee shall be satisfied with an undertaking to indemnify, the Company or the Series A Bondholders, as the case may be, hereby undertake to indemnify the Trustee, immediately upon its first written demand, in respect of any damage and/or loss and/or expense (including fees of lawyers and professional experts), which shall be incurred by the Trustee due to any action taken or omission thereby according to the provisions of this Indenture and/or any other instruction that it shall receive from the Company and/or Series A Bondholders, as the case may be, and pursuant to the powers vested in the Trustee under the same, including to indemnify it in respect of any payment that it shall incur vis-à-vis any other person or pursuant to a final judgment or of any payment pursuant to a settlement agreed by the Company and/or Bondholders, as the case may be, or in respect of any payment pursuant to a judgment subject to appeal, including with leave, the due date of which precedes the finality of the proceedings, and all due to any action or demand directly or indirectly related to its trust. 21. Notices Any notice on behalf of the Company and/or the Trustee to the Series A Bondholders, shall be given in an announcement published in two (2) daily newspapers of wide circulation, issued in Israel in the Hebrew language or by dispatch of a notice by registered mail according to the last address of the Series A Bondholders as registered in the Series A Bondholders’ Register, and any notice that shall be so published or sent shall be deemed to have been delivered to the Series A Bondholders on the day of its publication as aforesaid or three (3) days after its deposit in the post office, as the case may be. Furthermore, should the Bonds be listed for trade, then, in addition to the publication of the notice in the newspapers as aforesaid, the Company shall announce an immediate report to the Securities Authority and the TASE in respect of each such notice. Copies of notices and invitations which the Company shall give to the Series A Bondholders, shall also delivered by the Company to the Trustee. Copies of notices and invitations which the Trustee shall give to the Series A Bondholders, shall also delivered by the Trustee to the Company. 22. Waiver, Settlements and/or Modifications of the Indenture 22.1 Subject to the provisions of the Securities Law, the Trustee of the Series A Bonds shall be entitled, from time to time and at any time, or in any other case, if it was convinced that it shall not materially prejudice the rights of the Bondholders, to waive any breach or non-fulfillment of any of the terms and conditions of the Bonds or the Indenture by the Company. 22.2 Subject to the provisions of the Securities Law, and with prior approval that shall be granted at a general meeting of the Series A Bondholders, by a majority of 75% of those participating in the vote, which was attended by the holders of, personally or by proxy, at least fifty percent (50%) of the par value of the unpaid balance of the Bond Principal, or at an adjourned meeting, which was attended by the holders of, personally or by proxy, at least ten percent (10%) of the said balance, the Trustee may, without derogating from its power under the previous paragraph, either before or after the Bond Principal shall be due and payable, compromise with the Company in connection with any right or claim of the Bondholders or any one of them and agree with the Company on any settlement of their rights, including to waive any right or claim of the Trustee and/or the Bondholders or any of them vis-à-vis the Company. -24- [Free Translation from Hebrew] 22.3 Subject to the provisions of the Securities Law and any law, the Trustee and the Company may, either before or after the Bond Principal shall be due and payable, modify the Indenture and/or the terms and conditions of the Bonds, without obtaining the consent of the meeting of the Series A Bondholder, provided that the Trustee was convinced that the modification does not prejudice the rights of Series A the Bondholders. It is clarified that a modification of the terms of payment of Principal and interest, a modification of the date of payment of the Principal and interest (except for technical modification of the payment dates), omitting any of the causes for acceleration that are specified in this Indenture or omitting any of the reports that the Company undertook to deliver to the Trustee in this Indenture shall be deemed to be modifications that materially prejudice the rights of the Series A Bondholders, as provided in this section, and therefore may only be modified by the Trustee with the consent of the Series A Bondholders through a special resolution. Subject to the aforesaid, the modification of the terms and conditions of the Series A Bonds and/or the Indenture shall be approved through a special resolution adopted at a general meeting of the Series A Bondholders, which was attended by Series A Bondholders of, personally or by proxy, at least fifty percent (50%) of the par value of the unpaid balance of the Bond Principal, or at an adjourned meeting, which was attended by the holders of, personally or by proxy, at least ten percent (10%) of the said balance 22.4 The Company shall deliver an immediate report on any modification of the Indenture and/or the terms and conditions of the Bonds under this section. 22.5 In any event of exercising the Trustee’s right under this Section 22, the Trustee may demand of the Series A Bondholders to deliver the Bond Certificates thereto or to the Company, for the addition of a comment thereon regarding any settlement, waiver, modification or amendment as aforesaid and at the Trustee’s demand the Company shall add such comment. 23. Release Once it is proven, to the Trustee’s satisfaction, that all of the Series A Bonds have been paid or redeemed or once the Company deposits with the Trustee, in escrow, amounts of money sufficient for redemption, and once it is proven to the Trustee’s satisfaction that all of the liabilities and expenses made or incurred by the Trustee in connection with This Indenture and pursuant to its instructions have been paid in full, then the Trustee shall be obligated, pursuant to the Company’s first demand, to act upon moneys deposited for Series A Bonds not sought to be redeemed, pursuant to the conditions fixed herein. 24. Appointment of a New Trustee and Expiration of the Trustee’s Office 24.1 The provisions of the Securities Law shall apply to the Trustee’s term of office and the expiration thereof and to the appointment of a new trustee. 24.2 The Trustee will be entitled to resign from its position at any time it sees fit after giving a three (3) months prior written notice to Company, which shall specify the reasons for the resignation. As from the listing for trade of the Series A Bonds, the Trustee’s resignation shall be of no force or effect unless approved by the court and as from the day to be determined for this purpose with the court’s approval as aforesaid. -25- [Free Translation from Hebrew] The Securities Authority may file with the court a petition to terminate the Trustee’s office, pursuant to Section 35N of the Securities Law. The Trustee shall cease from holding its office if it shall transpire that it is prevented from further holding its office due to modification in the provisions of the Securities Law or the governing law with respect to the qualification to act as a trustee, including in the event that such prevention shall have been caused in relation to the listing for trade on TASE of the Bonds. For this purpose, “prevention” shall also include a demand by the Securities Authority to terminate the Trustee’s office. In such case, a new trustee to be proposed by the Company shall be appointed through a resolution of the meeting of the Series A Bondholders, which shall be adopted by the majority required in Section 24.3 below. The Company shall file an immediate report on any such event in relation to the Trustee’s office. 24.3 The holders of 10% of the par value of the unpaid balance of the Bond Principal are entitled to convene a general meeting of Series A Bondholders, which is entitled to resolve, by the vote of the holders of at least fifty percent (50%) of the said balance or of the representatives thereof, to remove the Trustee from its office. 24.4 In the event of expiration of the Trustee’s term of office, the court is entitled to appoint another trustee for a period and under terms and conditions that it shall deem fit. The Trustee, whose term of office expired, shall continue to exercise its office until the appointment of another trustee. 24.5 Any new trustee will have the same powers, authorities and other authorizations as the Trustee, whose term of office expired, and the new trustee will be able to act, for all intents and purposes, as if it had been appointed as the Trustee from the outset. 25. Series A Bondholders Meetings Meetings of Series A Bondholders shall be conducted as set forth in the Second Schedule hereto. 26. Reporting by the Company to the Trustee The Company shall deliver to the Trustee, so long as not all of the Series A Bonds have been paid (including linkage differences thereon): 26.1 Audited financial statements of the Company for the financial year that ended on December 31 of the previous year and periodical statements, immediately after the publication thereof. 26.2 Any interim financial statement and any quarterly statement, immediately after the publication thereof. 26.3 Any immediate report shortly after the publication thereof. 26.4 Any report that it is required to file with the Securities Authority and/or TASE, immediately upon the filing thereof. 26.5 Certifications by the senior financial officer, a director and a manager in the Company, no later than April 30 of each year, relating to the 12 months period that ended on December 31 of the previous year, that, to the best of their knowledge, the Company is in no breach of terms and restrictions under this Indenture (including the terms and conditions of the Bonds), unless and to the extent so specified in the certifications. -26- [Free Translation from Hebrew] 26.6 At the Trustee’s written demand, a written certification, which shall be signed by the Company’s accountant, that all of the payments to the Series A Bondholders were timely made, and the balance of the par value of the Series A Bonds in circulation. 26.7 For the purpose of this Section 26, any immediate or periodical report or statement that was published by the Company shall be deemed to have been delivered to the Trustee in accordance with the terms and conditions of this Indenture and the Company shall be exempt from delivering a hard copy thereof to the Trustee. 27. Governing Law The Series A Bonds are subject to the provisions of the Israeli law. With respect to any matter not mentioned herein and in any case of contradiction between the provisions of the law and the provisions of the Indenture, the parties shall act according to the provisions of the law. The offering and purchase of the offered Series A Bonds and all matters resulting from and/or in connection to the private placement and the offering thereunder and purchase of the Series A Bonds, shall be governed by the laws of the State of Israel only and no other laws shall apply and the exclusive and sole jurisdiction in any matter resulting therefrom and/or in connection thereto is granted solely to the competent courts in Tel Aviv, Israel and to them only. 28. Addresses The addresses of the parties shall be as specified in the preamble to this Indenture or any other address of which an appropriate written notice shall be given to the other party. The Company may not provide an address for receipt of notice outside of the borders of Israel. The address of the Company hereunder or any other address in Israel of which the Company shall give notice from time to time shall be also used as the address for service oflegal process on the Company. 29. Authorization for Magna Pursuant to the provisions of the Securities (Electronics Signature and Reporting) Regulations, 5763-2003, the Trustee hereby authorizes the competent person for this purpose on behalf of the Company to electronically report to the Securities Authority on This Indenture. In witness whereof the parties have hereunto set their hands: Xfone, Inc. Ziv Haft Trusts Company Ltd. I, the undersigned, Alon Reisser, Adv., confirm that this Indenture was signed by Xfone, Inc. via Mr. Guy Nissanson and that his signature is binding upon Xfone, Inc. Alon Reisser, Adv. -27- [Free Translation from Hebrew] Xfone, Inc. First Addendum Series A Bonds A Series A Bond, payable in eight (8) equal installments in 2008 to 2015 (inclusive) and bearing annual interest and linkage differences as specified below is hereby issued. Registered
